DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 08/25/2022 claims, is as follows: Claims 1 and 7-9 have been amended; Claims 2-3, 10-11, 13, and 15 have been canceled; and Claims 1, 4-9, 12, and 14 are pending. 

Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
In claim 9:
The phrase “3d-printed solid overlay” in lines 9 and 11 should be read “3D-printed solid overlay”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mannava (US 5674328, previously cited)  in view of Voit (US 20140319734, previously cited)
Regarding claim 1, Mannava discloses a system (laser shock peening apparatus 1) comprising: 
a component (pre-stressed region 56) with a surface (peening surface 54) to be treated by the laser shock peening (col. 5, lines 1-3), the surface of the component (peening surface 54 of pre-stressed region 56) having a shape (fig. 3A) (it is noted the surface of the component has curve-shaped as shown in fig. 3A); 
a 3D-printed solid overlay (clear confining layer 21 i.e. plastic) for laser shock peening, the solid overlay (clear confining layer 21) comprising: 
a transparent or translucent material (clear confining layer 21 i.e. plastic) (col. 5, lines 26-28, and 32-34), 
wherein the solid overlay (clear confining layer 21) is structured and adapted to the shape of the surface of the component (peening surface 54 of pre-stressed region 56) to be treated by the laser shock peening (looking at fig. 3A, the shape of confining layer 21 is curve-shaped that is conformed to the shape of the surface 54 of region 56) (col. 5, lines 35-39) such that a shape of the solid overlay (clear confining layer 21 i.e. plastic) corresponds to the shape of the surface of the component (surface 54 of region 56) (fig. 3A) (it is noted shape of the clear confining layer 21 is curve-shaped, which conforms to the shape of the surface 54 that is also curve-shaped), 
wherein the solid overlay (clear confining layer 21 i.e. plastic) is configured to maintain a predetermined distance between the surface of the component to be treated (surface 54 of region 56) and the two-dimensional or three-dimensional contour of the solid overlay (clear confining layer 21 i.e. plastic) (it is noted the confining layer 21 is separated from the surface 54 by a predetermined thickness i.e. thickness of ablative medium layer 61, as evidenced in fig. 3A) (col. 5, lines 24-30).


    PNG
    media_image1.png
    458
    729
    media_image1.png
    Greyscale


Mannava does not disclose a 3D-printed solid overlay. 
However, Voit discloses a device (complex shaped devices made of polymers) formed by 3D printing (abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid overlay of Mannava to be formed by 3D printing as taught by Voit, in order to take advantage of some of the benefits of 3D printing i.e. ability to build complex shaped devices using a variety of materials within a short period of time (abstract, para. 0006 of Voit). 

Regarding claim 4, Mannava discloses the system (laser shock peening apparatus 1) further comprising a surface texture (surface of confinement layer 21), configured to adapt a pressure pulse (shock waves) transmitted to the surface of the component (surface 54 of region 56) upon laser shock peening (col. 6, lines 29-35).
Regarding claim 5, Mannava discloses the solid overlay (clear confining layer 21) is configured to confine a plasma plume (shock waves) generated by laser light between the surface of the component (surface 54 of region 56) and the solid overlay (clear confining layer 21) (col. 6, lines 29-35). 

Regarding claim 6, Mannava discloses the solid overlay (clear confining layer 21) is configured to prevent backward reflections of the plasma plume (shock waves) with respect to the surface of the component (surface 54 of region 56) (col. 6, lines 29-40).

Regarding claim 7, Mannava discloses the system, wherein the solid overlay (confinement layer 21) is configured to be coupled to the surface of the component (surface 54 of region 56) (fig. 3A).

Regarding claim 8, Mannava discloses the system, wherein the overlay (confinement layer 21 i.e. plastic) is configured to be coupled to the surface of the component (surface 54 of region 56) by an ablative layer (ablative medium layer 61) (col. 5, lines 24-29).

Regarding claim 14, the modification of Mannava and Voit discloses substantially all of the claimed features as set forth above, except the predetermined distance is between 2 microns and 20 cm.
However, it has been held that the general conditions are present in Mannava, i.e, the solid overlay is maintained at the distance from the surface of the component to be treated, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the distance to be any desired value i.e, between 2 microns and 20 centimeters as claimed, based on the desired application. 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mannava (US 5674328, previously cited), in view of  Voit (US 20140319734, previously cited) and Tsumuraya (US 20180071987, previously cited)
Regarding claim 9, Mannava discloses a method for laser shock peening (method for laser shock peening) with a 3D-printed solid overlay (clear confining layer 21; fig. 3A), the method comprising: 
providing a component (pre-stressed region 56) with a surface (peening surface 54) to be treated by the laser shock peening (col. 5, lines 1-3), the surface of the component (surface 54 of region 56) having a shape (looking at fig. 3A, the surface of the component is curve-shaped); 
depositing the 3D-printed solid overlay (clear confining layer 21) on the surface (peening surface 54), wherein the 3D-printed solid overlay (clear confining layer 21) comprises a transparent or translucent material (clear confinement layer 21 i.e. plastic) (col. 5, lines 24-38), wherein the 3D-printed solid overlay (clear confinement layer 21 i.e. plastic) is structured and adapted to the shape of the surface (surface 54) (looking at fig. 3A, the shape of confining layer 21 is curve-shaped so is the shape of the surface 54 of region 56) (col. 5, lines 35-39) such that a shape of the 3D-printed solid overlay (clear confinement layer 21 i.e. plastic) corresponds to the shape of the surface of the component (surface 54 of region 56) (col. 5, lines 35-39; fig. 3A) (it is noted shape of the clear confining layer 21 is curve-shaped, which conforms to the shape of the surface 54 that is also curve-shaped), wherein the 3D-printed solid overlay (clear confinement layer 21 i.e. plastic) is configured to maintain a predetermined distance between the surface of the component (surface 54 of region 56) to be treated and the two-dimensional contour of the 3D-printed solid overlay (clear confinement layer 21 i.e. plastic) (it is noted the confining layer 21 is separated from the surface 54 by a predetermined thickness i.e. thickness of ablative medium layer 61) (col. 5, lines 24-30); and 
applying laser light (laser beam) to the component (region 56) (col. 6, lines 15-17), wherein the laser light (laser beam) is transmitted through the transparent or translucent material (clear confinement layer 21 i.e. plastic) and absorbed at the surface (surface 54), generating a plasma plume (shock waves) between the surface of the component (surface 54 of region 56) and the solid overlay (clear confinement layer 21) (col. 6, lines 28-40).

    PNG
    media_image2.png
    474
    736
    media_image2.png
    Greyscale

Mannava does not disclose:
a 3D-printed overlay on the surface using a three-dimensional printing;
profiling the shape of the component with a three-dimensional profilometry technique; and
depositing the overlay on the surface such that shape of the transparent material corresponds to the shape of the surface of the component based on the profiling. 
However, Voit discloses a device (complex shaped devices made of polymers) formed by 3D printing (abstract). 
Tsumuraya discloses profiling a shape of a surface of a component (surface shape data of solidified layer i.e. concave portions figs. 4a-4d) with a three-dimensional profilometry technique  (three-dimensional shape measurement device 161) (para. 0065 and 0075) (it is noted attached definition of “profiling” is interpreted to mean to produce or to form. Further, according to attached Wikipedia Page “profilometry” is interpreted to mean measurement of surface profile i.e. surface roughness, curvature, flatness etc. it is noted measurement device 161 detects concave portion of solidified layer as shown in figs. 4a-4d); and 
depositing an overlay (next layer) on the surface (solidified layer) such that a shape of a transparent material (next layer) corresponds to the shape of the surface of the component (solidified layer) based on the profiling (surface shape data of solidified layer) (para. 0075-0082). In other words, the method of laying the next layer is based on profile of surface of the previously solidified layer. Specifically, when a hole detected in the solidified layer in fig. 4a, a change in manufacturing condition is given during the next layer to dispense a large amount of material to fill the hole and to increase the amount of irradiation by laser beam to ensure the powder is sufficiently melted. Therefore, forming the next layer is based on the profile of the surface of the previously solidified layer. The resultant structure of the next layer has the shape that conforms to the shape of the previously solidified layer i.e. by filling the hole of the solidified layer. 

    PNG
    media_image3.png
    168
    406
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid overlay of Mannava to be formed by 3D printing as taught by Voit, in order to take advantage of some of the benefits of 3D printing i.e. ability to build complex shaped devices using a variety of materials within a short period of time (abstract, para. 0006 of Voit). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mannava to profile the shape of the component with the three-dimensional profilometry technique and to deposit the solid overlay such that the shape of the solid overlay corresponds to the shape of the surface of the component based on the profile as taught by Tsumuraya. Doing so would ensure that the solid overlay adapts to the shape of the surface of component using known profilometry technique to measure the profile of the surface of the component. By measuring the shape of the surface of the component, the transparent layer adapts to the shape of the surface of the component by forming an intimate contact with the surface of component, which is desirable according to Mannava’s col. 5, lines 37-38 that the tape 59 is pressed against the surface to remove air bubbles. 
Regarding claim 12, Mannava discloses a method, wherein a surface texture of the solid overlay (surface of confinement layer 21) adapts a pressure pulse (shock waves) transmitted to the surface of the component (surface 54 of region 56) upon laser shock peening (col. 6, lines 29-35).

Response to Amendment
With respect to claim objection: since amendment made to claim 8, the claim objection is withdrawn. 
With respect to rejections 112b: since amendment made to the claims, 112b rejections are withdrawn.  

Response to Argument
Applicant's arguments filed on 08/25/2022 have been considered but they are not persuasive because: 
Applicant’s Arguments: with respect to claims 1 and 9 on p. 6-7 of the Remarks “It is respectfully submitted that the cited art fails to disclose all of the features of amended claim 1, as set forth in detail below. Amended claim 1 recites, inter alia, that "the solid overlay is structured and adapted to the shape of the [[a]] surface of the [[a]] component to be treated by the laser shock peening such that a shape or a two-dimensional contour or a three-dimensional contour of the solid overlay corresponds to the shape or the two-dimensional contour or the three-dimensional contour of the surface of the component," and that "the solid overlay is configured to maintain a predetermined distance between the surface of the component to be treated and the two-dimensional or three-dimensional contour of the solid overlay." Support for the amendment may be found throughout the specification, for
example, in [0006], [0007], [0014], [0044]. No new matter has been added by this amendment.
In contrast, Mannava describes that "[t]he exemplary tape 59 [allegedly constituting the solid
overlay] includes an ablative medium layer 61 and a confinement layer 21, and preferably, an adhesive
layer 60 as illustrated in FIG. 3A." (Mannava col. 5 11.24-26 (emphasis added); see also FIG. 3A.)
Mannava further describes that "[t]he tape 59 should be rubbed or otherwise pressed against the shock
peening surf ace 54 to remove bubbles that may remain between the tape and the laser shock peening
surface." (Mannava col. 3 11.35-38.) In fact, Mannava states that "[t]he tape is considered a coating
of the surface 54 for the purposes of this patent." (Mannava col. 511.38-39.) Thus, Mannava does not,
and cannot, disclose a solid overlay configured to maintain a predetermined distance between the surface of the component to be treated and the two-dimensional or three-dimensional contour of the
solid overlay, as recited in amended claim 1. More particularly, a coating cannot have a distance
between the coating and the underlying surface, particularly when pressed against the surface to
remove air bubble therebetween. For at least these reasons, Mannava does not disclose a solid overlay
as recited in amended claim 1. The secondary reference Voit fails to cure the deficiencies of Mannava.
Accordingly, reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claim 1 are respectfully requested.”
Examiner’s Responses:
The applicant’s arguments are respectfully not persuasive. With respect to claim 1 (similarly applying to claim 9), it is respectfully noted the 3D-printed solid overlay is now mapped to the clear confining layer 21 (new mapping is necessitated by the amendment), which is solid and made of plastic material. The 3D-printed solid overlay/clear confining layer 21 comprises a translucent material allowing the laser beam to pass through, which get absorbed by ablative layer generating plasma (col. 6, 5 lines 29-35 and 26-34 respectively). The clear confining layer 21 is curve-shaped that conforms to the shape of the surface of the surface of the component 54, evidenced in fig. 3A. The clear confining layer 21 and the ablative medium layer 61 are pressed up against the surface the component 54 to remove any air bubble therebetween, which results in layers 21 and 61 whose curvature conforms to the curvature of the surface of the component  (col. 5, lines 32-39; fig. 3A). With regards to the limitation “the solid overlay is configured to maintain a predetermined distance between the surface of the component to be treated and the two-dimensional contour of the solid overlay”, as stated the solid overlay is the clear confining layer 21 which is separated from the surface of the component by a distance defined by the ablative medium layer 61. Looking at fig. 3A, the two-dimensional contour of the clear confining layer 21 is spaced from the surface of the component by the distance by a thickness of ablative medium layer 61. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                       
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761